DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 03/01/2021 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; accordingly this action is made final.
Rejections under 35 USC 101 are withdrawn in view of amendments. See positive statement below.
Rejection under 35 USC 112(b) is withdrawn in view of amendments.

Response to Arguments
Applicant's arguments filed on 03/01/2021 have been fully considered but they are not persuasive. 
In view of the newly amended claims Examiner has added the Wennberg and Shetty references to the rejection of the independent claims. Wennberg teaches that abnormal gait is associated with neuropathology scores derived from brain scans, see abstract. Also see Table 1 which reports high neuropathology scores derived from brain MRI associated with abnormal gait. See detailed analysis below.
Shetty is a system for identifying neurological diseases based on gait analysis using support vector machine (SVM) based machine learning. Pg. 3, left column, ¶ 2 teaches reducing 91 feature vectors each representing a gait metric down to the top 7 feature vectors. See detailed analysis below.
Positive Statement
The claim is directed towards determining a neurodegenerative condition score from gait analysis, including machine learning based on a neuropathology score derived from bran scan data and feature reduction to select gait metrics for use in the training from the multiple gait metrics. Such action does not describe a concept similar to those found by the courts to be abstract, such as an idea itself (standing alone), a mathematical relationship, or a merely routine computer implementation of an abstract idea. In contrast, the invention claimed here is directed towards specific technical solutions to improve gait analysis machine learning algorithms, a concept inextricably tied to computer technology, and overcomes a problem specifically arising in the realm of computer-based gait analysis. Accordingly, the claim is found to be eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 8, 9, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn (UG PGPub 2014/0024971) in view of Wennberg (“Association between Various Brain Pathologies and Gait Disturbance”) and Shetty (“SVM Based Machine Learning Approach to Identify Parkinson’s Disease Using Gait Analysis”)
Regarding claim 1, Bunn discloses a method for gait-based testing for a neurodegenerative condition in a patient, the method comprising: (Bunn teaches a system for computing a mobility assessment by observing a patient’s gait and using the mobility assessment to evaluate a neurodegenerative condition such as Alzheimer's dementia, see abstract.)
acquiring gait kinematic data for the patient; (¶ 0061-0063 teach acquiring video data of a patient while performing a gait test and detecting an outline of the skeleton to acquire data used in the mobility assessment.)
processing the gait kinematic data, using one or more computer processors, to derive one or more gait metrics collectively constituting a gait signature associated with the neurodegenerative condition; and (A mobility impairment coefficient is determined at ¶ 0065 and Fig. 9, Equations 1 and 2. The coefficient represents a gait signature comprised of metrics that describe stagger and wandering from the walking path. See Fig. 5 and ¶ 0074. Processor at ¶ 0049.)
operating a machine-learning model on input comprising the gait signature, using the one or more computer processors, to determine at least one predictive score associated with the neurodegenerative condition and the patient, where the machine-learning model has been trained on a training dataset comprising, for each of a plurality 
In field of gait analysis Wennberg teaches that the one or more evaluation scores include a neuropathology score derived from a brain scan of the respective patient. (Wennberg teaches that abnormal gait is associated with neuropathology scores derived from brain scans, see abstract. Also see Table 1 which reports high neuropathology scores derived from brain MRI associated with abnormal gait.)
It would have been obvious to one of ordinary skill in the art to have combined Bunn’s machine learning training based on associations between gait and disease level with Wennberg’s teachings of the associations between gait and brain scan-based disease level. Bunn teaches that training data is obtained by observing many subjects at given disease levels and mobility impairment conditions M (an evaluation score). These disease levels are previously diagnosed in an unspecified manner. The data on this association between gait abnormality and the given disease levels is used to train 
In field of gait analysis Shetty teaches that the one or more gait metrics collectively constituting the gait signature have been selected from the multiple gait metrics in the course of training the machine-learning model by feature reduction. (Shetty is a system for identifying neurological diseases based on gait analysis using support vector machine (SVM) based machine learning. Pg. 3, left column, ¶ 2 teaches reducing 91 feature vectors each representing a gait metric down to the top 7 feature vectors.)
It would have been obvious to one of ordinary skill in the art to have combined Bunn’s machine learning-based gait analysis with Shetty’s Wennberg’s machine learning-based gait analysis. Bunn teaches that a mobility impairment coefficient is determined at ¶ 0065 and Fig. 9, Equations 1 and 2. The coefficient represents a gait signature which includes multiple individual features. Shetty is a system for reducing multiple individual features to select only the top features for disease prediction. The 
Regarding claim 2, Bunn discloses the method of claim 1, wherein the neurodegenerative condition comprises at least one of Alzheimer's disease, dementia, or heightened fall risk. (See rejection of claim 1 and ¶ 0049.)
Regarding claim 3, Bunn discloses the method of claim 1, wherein the at least one predictive score comprises at least one of a likelihood that the neurodegenerative condition is present in the patient or a quantifier of the degree to which the neurodegenerative condition is present. (The mobility impairment coefficient at ¶ 0065 and Fig. 9, Equations 1 and 2 as well as the score at ¶ 0076 are both a quantifier of the degree to which the condition is present.)
Regarding claim 8, Bunn discloses the method of claim 1, wherein the gait kinematic data comprises at least one of time-series joint and body-segment kinematic parameters or spatiotemporal parameters derived therefrom. (Bunn’s video gait analysis is based on motion recognition of a subject’s skeleton outline (body-segment kinematic parameters).)
Regarding claim 9, Bunn discloses the method of claim 1, wherein acquiring the gait kinematic data for the patient comprises processing video data of the patient taken 
Claims 16 and 17 is the system corresponding to method claims 1 and 2. ¶ 0039 teaches using a camera. Remaining limitations are rejected similarly. See detailed analysis above. 
Claim 20 is the machine readable medium corresponding to method claim 1. Bunn does not expressly disclose a non-transitory machine readable medium, but does disclose a computer processor (¶ 0049). However, examiner notes that both the concept and advantage of using a machine readable medium to store the method steps performed by a computer is notoriously well known and practiced in the art, and therefore would have been obvious to incorporate with predictable result and without undue experimentation. Official Notice is applied. Therefore, these claims are analyzed in the same way as the method claims. Remaining limitations are rejected similarly.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn (UG PGPub 2014/0024971) in view of Wennberg (“Association between Various Brain Pathologies and Gait Disturbance”), Shetty (“SVM Based Machine Learning Approach to Identify Parkinson’s Disease Using Gait Analysis”) and Savica  (“Comparison of Gait Parameters for Predicting Cognitive Decline: The Mayo Clinic Study of Aging”)
Regarding claim 4, Bunn discloses the method of claim 1, but not the remaining limitations.
In field of gait analysis Savica teaches that the the evaluation scores comprise a cognitive score based on cognitive testing of the plurality of respective patients. (Savica teaches a technique for predicting cognitive abilities based on gait parameters, see 
It would have been obvious to one of ordinary skill in the art to have combined Bunn’s gait-based cognitive predictor with Savica’s gait-based cognitive predictor (which explicitly uses a cognitive evaluation score to train the prediction technique). Bunn teaches that training data is obtained by observing many subjects at given disease stages and mobility impairment conditions M (an evaluation score). This data is used to train the mobility impairment algorithms to recognize the condition using gait parameters. Savica teaches performing this association using cognitive data. The combination constitutes the repeatable and predictable result of simply applying Savica’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn (UG PGPub 2014/0024971) in view of Wennberg (“Association between Various Brain Pathologies and Gait Disturbance”), Shetty (“SVM Based Machine Learning Approach to Identify Parkinson’s Disease Using Gait Analysis”) and Rao (UG PGPub 2019/0110754)
Regarding claim 5, Bunn discloses the method of claim 1, wherein the system inputs patient demographic data or personal health information. (¶ 0079 teaches 
In the field of machine-learning based medical diagnostics Rao teaches inputting said personal health data into a machine-learning model. (Rao is a system for using patient gait analysis along with personal health information to determine diagnosis via a machine-learning system, see ¶ 0169.) 
It would have been obvious to one of ordinary skill in the art to have combined Bunn’s gait-based machine-learning system with Rao’s gait-based machine-learning system. Bunn teaches inputting personal health information and using it to create a personalized recommendation for treatment. This step follows the machine-learning step in Bunn’s system. Rao is a system for using patient gait analysis along with personal health information to determine diagnosis via a machine-learning system. The combination constitutes the repeatable and predictable result of simply applying Roa’s teaching here of using the personal health data for use in diagnosis. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 10, the above combination discloses the method of claim 9, wherein the processing comprises detecting the patient in video frames of the video data, and cropping the frames to respective normalized regions containing the patient to generate processed video frames provided as input to the motion-analysis model. (Bunn ¶ 0050 teaches detecting and isolating the images of the patient walking in each frame. 

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn (UG PGPub 2014/0024971) in view of Wennberg (“Association between Various Brain Pathologies and Gait Disturbance”), Shetty (“SVM Based Machine Learning Approach to Identify Parkinson’s Disease Using Gait Analysis”) and Aziz (“Complexity analysis of stride interval time series by threshold dependent symbolic entropy”)
Regarding claim 7, Bunn discloses the method of claim 1, but not the remaining limitations.
In field of gait analysis Aziz teaches wherein the gait metrics comprise an entropy metric. (Aziz teaches a system for gait analysis using entropy to describe temporal fluctuations in the stride interval.) 
It would have been obvious to one of ordinary skill in the art to have combined Bunn’s gait analysis system with Aziz’s gait analysis system. Bunn teaches gait analysis by measuring stride variability. Aziz teaches gait analysis by measuring stride variability using an entropy metric. The combination constitutes the repeatable and predictable result of simply applying Aziz’s teaching here of using its entropy metric for gait analysis. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
. 

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn (UG PGPub 2014/0024971) in view of Wennberg (“Association between Various Brain Pathologies and Gait Disturbance”), Shetty (“SVM Based Machine Learning Approach to Identify Parkinson’s Disease Using Gait Analysis”) and Corazza (“A Markerless Motion Capture System to Study Musculoskeletal Biomechanics: Visual Hull and Simulated Annealing Approach”).
Regarding claim 11, the above combination discloses the method of claim 9, but not the remaining limitations.
In field of gait analysis Corazza teaches acquiring the gait kinematic data for the patient comprises determining three-dimensional joint center positions with the motion-analysis model, and postprocessing the 3D joint center positions to determine joint angles. (Pg. 1022, left column, last paragraph describes the 3D kinematic model at Fig. 2b which includes the 3D positions of joint centers and the lines connecting them. Also see pg. 1020, right column, ¶ 2. The matching algorithm produces joint angles to describe the gait biomechanics, see pg. 1026, left column, ¶ 3.)
It would have been obvious to one of ordinary skill in the art to have combined Bunn’s gait analysis system with Corazza’s gait analysis system. Bunn teaches gait analysis by isolating a skeleton via video and measuring key gait parameters. Corazza likewise teaches isolating a skeleton and measuring gait parameters such as 3D joint center positions and joint angles. The combination constitutes the repeatable and 
Regarding claim 12, the above combination discloses the method of claim 11, wherein the postprocessing comprises at least one of filtering or removing outliers from time-dependent signals representing the joint center positions. (Corazza uses a Kalman filter to remove outliers by smoothing results in the time dependent video signal. The prior art does not expressly disclose doing so for the joint center positions. However, examiner notes that outlier removal is a notoriously well-known example of pre-processing and would have been obvious to incorporate with predictable result and without undue experimentation. Corazza already discloses outlier removal for a related time dependent signal. This cannot not considered a non-obvious improvement over the prior art. Official Notice is applied here. Using known engineering design, no “fundamental” operating principle of the teachings are changed.)
Regarding claim 13, the above combination discloses the method of claim 11, wherein the one or more gait metrics are computed from time-dependent signals representing the joint angles. (Corraza, abstract)
Regarding claim 14, the above combination discloses the method of claim 13, wherein computing the one or more gait metrics comprises detecting strides in the time-dependent signals and determining a variability between strides. (Bunn teaches that a 

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn (UG PGPub 2014/0024971) in view of Wennberg (“Association between Various Brain Pathologies and Gait Disturbance”), Shetty (“SVM Based Machine Learning Approach to Identify Parkinson’s Disease Using Gait Analysis”), Corazza (“A Markerless Motion Capture System to Study Musculoskeletal Biomechanics: Visual Hull and Simulated Annealing Approach”) and Begg (“A machine learning approach for automated recognition of movement patterns using basic, kinetic and kinematic gait data”).
Regarding claim 15, the above combination discloses the method of claim 1, but not the remaining limitations.
In field of gait analysis Begg teaches acquiring the gait kinematic data for the patient comprises capturing marker-based data as the patient is walking, and processing the marker-based data with a biomechanical model. (Pg. 404, left column, ¶ 1, and left column, ¶ 1 teach capturing marker-based data as the patient is walking to acquire “24 gait features describing basic, kinetic and kinematic aspects of gait.”)
It would have been obvious to one of ordinary skill in the art to have combined Bunn’s gait analysis system with Begg’s gait analysis system. Bunn teaches gait analysis via video data of a subject walking. Begg teaches reflective marker-based gait 
Regarding claim 19, the above combination discloses the system of claim 16, wherein the video data is processed with a machine-learning motion-analysis model to compute the gait kinematic data. (Begg, teaches a “machine learning approach (Support vector machine, SVM) for the automatic recognition of gait changes due to ageing using three types of gait measures,” abstract)

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661            

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661